      Case 1:20-mj-03659-JG Document 5 Entered on FLSD Docket 09/24/2020 Page 1 of 1


Trina Bynum-Stinson

From:                 Christian Dunham <Christian_Dunham@fd.org>
Sent:                 Thursday, September 24, 2020 9:24 AM
To:                   Trina Bynum-Stinson
Cc:                   Landon, Quinshawna (USAFLS); Houle, Amanda (USANYS)
Subject:              Alejandro Javier Marin (Reg # 21036-104) 20-3659-GOODMAN


Good morning Trina,

I am emailing you about the above named defendant. Could you please forward this email to Judge Goodman this
morning? I have cc’d both the SDFL duty AUSA and the SDNY AUSA who is prosecuting the case.

Your honor, we are requesting the court’s assistance in the above styled cause. As you will remember from yesterday’s
court appearance, Mr. Marin was arrested on Saturday September 19, 2020 here in the Southern District of Florida.
However, due to a possible COVID‐19 diagnosis he has been placed into an isolation unit at FDC‐Miami and has yet to
appear for his initial appearance. We had scheduled a legal phone call with Mr. Marin for this morning at 8:30am.
However, FDC‐Miami did not execute the scheduled legal call. Accordingly, we are now on day five of the defendant
being in custody with no contact with the court and no contact with a lawyer concerning his pending legal matters. We
are requesting for the Court to assist us in scheduling a legal phone call with the above named client as soon as possible.
Thank you for your kind assistance with this matter.

Christian Dunham
AFPD




                                                             1
